Title: To Benjamin Franklin from John Hancock, 9 February 1778
From: Hancock, John
To: Franklin, Benjamin


Dear Sir
Boston Febry 9. 1778
My ill State of health oblig’d me to leave Congress for a time, in hopes that a Journey and Relaxation might be beneficial. I have much Recover’d, and shall in a few weeks attend my Duty in Congress. I hope this will meet you in the full enjoyment of Health. We wish much to hear the State of Affairs in Europe.
Mr. William Vernon Son of Mr. Vernon one of the Commissioners of the Navy Board Eastern Department Takes passage in this Ship for France, the wish of his Father is to fix him in some Reputable Mercantile House either at Nantz or Bourdeaux; I beg leave to Recommend this young Gentleman to your particular Notice, requesting at the same time your Advice as to his future Scituation, your good Offices to him and Civilities I shall Esteem a very particular favour. I have the honour to be with every Sentiment of Respect, Sir Your most Obedient Servant
John Hancock
Honl Doctor Franklin
 
Notation: J. Hancock Esqr Feb. 9. 78 to B.F.
